                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

IN RE:                                          *
COVID-19 PANDEMIC PROCEDURES                    *                    MISC. NO. 20-146
                                                *
                                              *****
                                             ORDER

         The disruption to Court operations caused by the Novel Coronavirus (COVID-19) may

cause a disruption to timely payments and place a financial burden on Criminal Justice Act

(CJA) Panel Attorneys, their staff and their service providers. In order to mitigate the financial

hardship of delayed payments, and to ensure the continued high quality of criminal

representation by CJA Panel Attorneys, counsel providing representation under the CJA may

submit interim vouchers for payment of fees and expenses for both attorneys and their service

providers in any case, without the necessity of filing a Motion for an Order Allowing Interim

Payments. The initial voucher may be submitted for services rendered to date. Subsequent

interim vouchers totaling no more than $25,000 in compensation may be submitted at intervals

of four months subsequent to the date of the previously submitted interim voucher. Within 45

days of the conclusion of the representation, counsel should submit a final voucher, without

regard to the amount of the claim or the date of any previously submitted voucher. The

submission of an interim voucher is not required but is intended to alleviate the anticipated

hardship on counsel of undertaking representation for an extended period of time without

compensation and to expedite the processing, review and payment of CJA vouchers. The Court

reserves the right to delay or withhold payment on any interim voucher.

         The Court DIRECTS the Clerk to send a copy of this Order to all members of the CJA

Panel.

SO ORDERED:


Date: March 25, 2020                                    /s/ JAMES K. BREDAR
                                                      James K. Bredar, Chief Judge
                                                      United States District Court
